323514DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-5, 7-9 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 6,136,711 to Grumbine et al. (hereinafter “Grumbine”).

Referring to Applicant’s independent claim 1, Grumbine teaches a slurry composition for polishing a tungsten barrier layer (See Abstract), the slurry composition comprising: abrasive particles (col. 7, ll. 13-18; col. 8, ll. 17-21); a sulfur-containing amino acid (col. 5, ll. 46-50; col. 6, ll. 4-9); and a corrosion inhibitor (col. 5, ll. 46-50; col. 6, ll. 4-9), wherein the sulfur-containing amino acid are present in an amount ranging from about 0.001 to about 2.0 wt% in the slurry composition (col. 6, ll. 20-24), wherein the corrosion inhibitor is present in an amount ranging from about 0.001 to about 2.0 wt% in the slurry composition (col. 6, ll. 20-24), and wherein the slurry composition is used in application for polishing a tungsten barrier layer and for improved edge over erosion (EOE) (col. 3, ll. 11-25, 34-35, 49-58; col. 4, ll. 25-37).  The amount of the sulfur-containing amino acid taught by Grumbine renders obvious Applicant’s claimed range.  The amount of the sulfur-containing amino acid taught by Grumbine lies within and shares the lowest endpoint of Applicant’s claimed range of “0.001 wt% to 0.05 wt%”. MPEP 2144.05 [R-09.2010] (I) The amount of the corrosion inhibitor taught by Grumbine renders obvious Applicant’s claimed range.  The amount of the corrosion inhibitor taught by MPEP 2144.05 [R-09.2010] (I)

Referring to Applicant’s claim 2, Grumbine teaches the abrasive particles (col. 7, ll. 13-18; col. 8, ll. 17-21) comprise at least one selected from the group consisting of a metal oxide (col. 7, ll. 13-16), and the metal oxide comprises at least one selected from the group consisting of silica (col. 7, l. 15), ceria (col. 7, l. 15), zirconia (col. 7, l. 15), alumina (col. 7, l. 15), titania (col. 7, l. 15), and germania (col. 7, l. 15).

Referring to Applicant’s claim 3, Grumbine teaches the abrasive particles (col. 7, ll. 13-18; col. 8, ll. 17-21) have a particle size of less than 400 nm (col. 8, ll. 17-21).  The particle size taught by Grumbine renders obvious Applicant’s claimed range.  The particle size taught by Grumbine encompasses entirely Applicant’s claimed range of “40 nm to 100 nm”. MPEP 2144.05 [R-09.2010] (I)

Referring to Applicant’s claim 4, Grumbine teaches the abrasive particles (col. 7, ll. 13-18; col. 8, ll. 17-21) are present in an amount of from about 0.5 wt% to about 15 wt% in the slurry composition (col. 7, ll. 16-18).  The amount of abrasive particles taught by Grumbine renders obvious Applicant’s claimed range.  The amount of abrasive particles taught by Grumbine encompasses entirely Applicant’s claimed range of “1 wt% to 10 wt%”. MPEP 2144.05 [R-09.2010] (I)

Referring to Applicant’s claim 5, Grumbine teaches the sulfur-containing amino acid comprises at least one selected from the group consisting of cysteine (col. 5, l. 49) and cystine (col. 5, l. 50; col. 6, ll. 7-8).

Referring to Applicant’s claim 7, the teachings “when a tungsten barrier layer is polished using the slurry composition, an edge of erosion (EOE) is measured under conditions of a speed of 10.mu.m/s to 30.mu.m/s, a rate of 10 Hz to 30 Hz and a force of 1 mg to 5 mg, a line width of each of a tungsten metal film and an insulating film is 10.mu.m, and an EOE value of a tungsten barrier layer with a pattern density of 30% is less than 200. ANG.” are inherent within and/or obvious in light of the teachings of Grumbine. Grumbine teaches a slurry composition whose constituents comprising abrasive particles (col. 7, ll. 13-18; col. 8, ll. 17-21), a sulfur-containing amino acid (col. 5, ll. 46-50; col. 6, ll. 4-9), a corrosion inhibitor (col. 5, ll. 46-50; col. 6, ll. 4-9), a pH buffering agent (col. 8, ll. 38-39; col. 11, ll. 55-56; col. 12, ll. 20-21, 59-60; col. 13, ll. 14-17; Examples 2-4), an oxidizer (col. 4, ll. 63-64; col. 5, ll. 2-6, 9-13) and a pH range (col. 4, ll. 59-62) that are identical or substantially identical as Applicant’s claimed slurry composition and constituents set forth in claims 1-5, 8, 9 and 13-15. For these reasons, the teachings “when a tungsten barrier layer is polished using the slurry composition, an edge of erosion (EOE) is measured under conditions of a speed of 10.mu.m/s to 30.mu.m/s, a rate of 10 Hz to 30 Hz and a force of 1 mg to 5 mg, a line width of each of a tungsten metal film and an insulating film is 10.mu.m, and an EOE value of a tungsten barrier layer with a pattern density of 30% is less than 200. ANG.” are inherent within and/or obvious in light of the teachings of Grumbine. 

Referring to Applicant’s claim 8, Grumbine teaches the slurry composition further comprises at least one selected from the group consisting of a corrosion inhibitor (col. 5, ll. 46-50; col. 6, ll. 4-9), a pH buffering agent (col. 8, ll. 38-39; col. 11, ll. 55-56; col. 12, ll. 20-21, 59-60; col. 13, ll. 14-17; Examples 2-4) and an oxidizer (col. 4, ll. 63-64; col. 5, ll. 2-6, 9-13).

Referring to Applicant’s claim 9, Grumbine teaches the corrosion inhibitor comprises at least one selected from the group consisting of glycine (col. 6, l. 7), arginine, cysteine (col. 5, l. 49), glutamine (col. 6, l. 8), glutamic acid (col. 6, l. 8), histidine (col. 5, l. 44) and lysine (col. 6, l. 7).

Referring to Applicant’s claim 13, Grumbine teaches the oxidizer (col. 4, ll. 63-64; col. 5, ll. 2-6, 9-13) comprises at least one selected from the group consisting of hydrogen peroxide (col. 5, l. 4), urea hydrogen peroxide (col. 5, ll. 4-5), periodic acid (col. 5, ll. 10-11), periodate (col. 5, l. 11), perchloric acid (col. 5, l. 11-12), perchlorate (col. 5, l. 12), perbromic acid (col. 5, l. 11), perbromate (col. 5, l. 11), perboric acid (col. 5, l. 12), perborate (col. 5, ll. 12-13) and permanganate (col. 5, l. 13).

Referring to Applicant’s claim 14, Grumbine teaches the oxidizer is present in an amount ranging from about 0.5 wt% to about 10 wt% in the slurry composition (col. 5, ll. 28-30).  The amount of abrasive particles taught by Grumbine renders obvious Applicant’s claimed range.  The amount of abrasive particles taught by Grumbine lies within and shares the highest endpoint of Applicant’s claimed range of “1 wt% to 10 wt%”. MPEP 2144.05 [R-09.2010] (I)


Referring to Applicant’s claim 15, Grumbine teaches the slurry composition has a pH of less than 5 (col. 4, ll. 59-62).  The pH range taught by Grumbine shares the highest endpoint and encompasses Applicant’s claimed range of “from 1 to 5”. MPEP 2144.05 [R-09.2010] (I)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 6,136,711 to Grumbine et al. (hereinafter “Grumbine”) as applied to claims 1 and 8 above, and further in view of WO 2014/014751 A1 to Cabot Microelectronics Corporation (hereinafter “Cabot”). 

Referring to Applicant’s claim 11, although Grumbine teaches the slurry composition further comprises a pH buffering agent (col. 8, ll. 38-39; col. 11, ll. 55-56; col. 12, ll. 20-21, 59-60; col. 13, ll. 14-17; Examples 2-4; nitric acid of Grumbine is equivalent to Applicant’s claim term “a pH buffering agent”), Grumbine does not teach explicitly the pH buffering agent comprises “at least one selected from the group consisting of ammonium phosphate, ammonium hydrogen phosphate, ammonium dihydrogen phosphate, ammonium hydroxide, ammonium acetate, ammonium borate, ammonium oxalate, dibasic ammonium citrate, tribasic ammonium citrate, ammonium carbamate, dibasic ammonium citrate and tribasic ammonium citrate” according to Applicant’s claim language.
However, Cabot teaches CMP compositions that are aqueous slurries comprising a particulate abrasive, a water-soluble surface active agent, a complexing agent, and a corrosion inhibitor (See Abstract of Cabot). In at least one exemplary embodiment, Cabot teaches an aqueous CMP composition including (a) a particulate abrasive selected from the .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 6,136,711 to Grumbine et al. (hereinafter “Grumbine”) as applied to claims 1 and 8 above, and further in view of KR-10-2016-0015908A to K C Tech Co. Ltd. (hereinafter “KC”) (copy provided in prior Official action).

Referring to Applicant’s claim 12, although Grumbine teaches the slurry composition further comprises a pH buffering agent (col. 8, ll. 38-39; col. 11, ll. 55-56; col. 12, ll. 20-21, 59-60; col. 13, ll. 14-17; Examples 2-4; nitric acid of Grumbine is equivalent to Applicant’s claim term “a pH buffering agent”), Grumbine does not teach explicitly the pH buffering agent is present in “an amount of 0.005 wt % to 0.2 wt % in the slurry composition” according to Applicant’s claim language.
However, KC teaches a slurry composition for polishing a tungsten barrier layer (See Abstract; page 17, paragraph 475 of KC), the slurry composition comprising: abrasive particles (page 8, paragraph 88 of KC); and a sulfur-containing amino acid (page 8, paragraph 88 of KC).  KC teaches the slurry composition further comprises at least one selected from the group consisting of a corrosion inhibitor (page 8, paragraph 95 of KC), a pH buffering agent (page 9, paragraph 156 of KC) and an oxidizer (page 9, paragraph 156 of KC).   In particular, KC teaches the pH buffering agent (pages 9-10, paragraph 163 of KC) comprises an ammonium derivative (page 8, paragraph 95 of KC) present in an amount of 0.01 wt % to 1.0 wt % in the slurry composition (page 10, paragraph 178 of KC).  There is a reasonable expectation the pH buffering agent of Grumbine can be utilized in the amount taught by KC.  Both Grumbine and KC teach a polishing composition containing abrasive particles (col. 7, ll. 13-18; col. 8, ll. 17-21 of Grumbine; page 8, paragraph 88; page 9, paragraph 126 of KC), a sulfur-containing amino acid MPEP 2144.05 [R-10.2019] (I)

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-9 and 11-15 have been considered but are moot because the new ground of rejection does not rely on either one or both of KR-10-2016-0015908A to K C Tech Co. Ltd. or WO 2014/014751 A1 to Cabot Microelectronics Corporation.

Conclusion
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Ross J. Christie/
Assistant Examiner, Art Unit 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731